MEMORANDUM **
Qing Bo Wei, a native and citizen of China, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and will uphold the BIA’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility determination based on omissions and inconsistencies going to the heart of Wei’s claim. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004) (holding that substantial evidence supported the IJ’s adverse credibility determination where petitioner knew little about the political party he claimed to belong to and there were significant inconsistencies within his testimony). The BIA concluded that Wei inaccurately described some of *686the critical fundamentals of Falun Gong. See id.
As the record does not compel the conclusion that Wei’s testimony was credible, see id., Wei has not established eligibility for asylum or withholding of removal, see Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.